Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 Mar 2021 has been entered.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 26 Mar 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has/have been considered by the Examiner.
Response to Arguments
Applicant’s arguments, see pg. 5-7, filed 26 Mar 2021, with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Status of Claims
Claims 1-15 are currently examination. No claim(s) has/have been cancelled/added/withdrawn since the Final Office Action of 30 Nov 2020.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ebbini et al. (US Patent Pub No. 2013/0144165) – hereinafter referred to as Ebbini – in view of Moehring et al. (US Patent No. 6635017) - hereinafter referred to as Moehring; Jeong et al. (US Patent Pub No. 2009/0240148) – hereinafter referred to as Jeong; Chomas et al. (US Patent Pub No. 2008/0125657) – hereinafter referred to as Chomas; and Powers et al. (US Patent Pub No. 2010/0056924) – hereinafter referred to as Powers.
Regarding claim 1, Ebbini discloses an ultrasonic therapy system (at least Fig. 1) comprising:
a transducer array (transducer 22) comprising transducer elements ([0045]), wherein the transducer elements include therapy transducer elements and imaging transducer elements ([0045]: a transducer array that is configurable for transmission of pulses and reception of echoes for imaging and configurable for delivering therapy pulses), wherein the therapy transducer elements have a pitch of 2 mm ([0179]: pitch of 2.0 mm) and transmit a frequency bandwidth centered at 1.1 MHz ([0179]: center frequency of 1.1 MHz);
a non-transitory computer readable medium ([0055]: computer programs executed on non-volatile memory) including instructions thereon that when executed cause the system to:

beamformers (Fig. 12A and [0111]: Tx BF 502 and Rx BF 504), wherein transmission and reception of ultrasound energy by the therapy transducer elements and the imaging transducer elements are coupled to the beamformers (Fig. 12A; [0108]).
	Ebbini does not explicitly disclose:
a two dimensional transducer array comprising rectilinear diced transducer elements arranged in a pattern with corner elements missing;
imaging transducer elements which are arranged separately from the therapy transducer elements;
wherein the therapy transducer elements transmit a frequency bandwidth centered at 1 MHz; 
transmit therapeutic ultrasound energy from the therapy transducer elements toward an occlusion in a cranial vascular system; and
a single beamformer, wherein transmission and reception of ultrasound energy by the therapy transducer elements and the imaging transducer elements are coupled to the single beamformer.

a two dimensional transducer array comprising rectilinear diced transducer elements arranged in a pattern with corner elements missing (Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini to function as claimed, since an ultrasonic therapy system comprising a transducer array was well known in the art, as taught by Ebbini and Moehring, and a two-dimensional array comprising transducer elements arranged in a pattern with corner elements missing to provide a round array shape was well known in the art, as taught by Moehring. One of ordinary skill in the art could have substituted the Ebbini’s transducer array with the Smith’s two dimensional transducer array to arrive at the claimed invention in part. The motivation for the substitution would have been to allow “the cranial region 121 can be thoroughly administered with the diagnostic beam in order to find the best temporal window … (and) Once the best temporal window is located, the therapeutic beam is transmitted,” as taught by Moehring (Col 13, lines 7-16).
In related art of an ultrasound therapy system, Jeong further discloses:
a two-dimensional array comprising transducer elements including therapy transducer elements and imaging transducer elements which are arranged separately from the therapy transducer elements (Fig. 2: imaging array 204 and therapy array 206; [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring to function as claimed, since an ultrasonic therapy system comprising a transducer array was well known in the art, as taught by Ebbin, Moehring, and Jeong; a two-dimensional array comprising transducer elements was well known in the art, as taught by Moehring and Jeong; and a two-dimensional array comprising transducer elements including therapy transducer elements and imaging transducer elements which are arranged separately from the therapy transducer elements. One of ordinary skill in the art could have combined the elements to arrive at the claimed invention in part. The motivation for the combination would have been to allow “an integrated transducer design for true real-time simultaneous imaging and HIFU while maintaining treatment capability,” as taught by Jeong ([0007]).
In related art of an ultrasound therapy system, Chomas also discloses:
therapy transducer elements transmit a frequency bandwidth centered at 1 MHz ([0021]: less than 2 MHz center frequency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring and Jeong to function as claimed, since an ultrasonic therapy system comprising a transducer array was well known in the art, as taught by Ebbini, Moehring, Jeong, and Chomas, and therapy transducer elements transmit a frequency bandwidth centered at 1 MHz was well known in the art, as taught by Chomas. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been to “weakens the blood clot” ([0045]), as taught by Chomas.
In related art of an ultrasonic therapy system (Fig. 1), Powers additionally discloses:
transmitting therapeutic ultrasound energy from therapy transducer elements toward an occlusion in a cranial vascular system ([0013]: diagnosing and treating cranial blood clots … transducer arrays provided for transmitting ultrasonic waves); and
a single beamformer (beamformer 20), wherein transmission and reception of ultrasound energy by therapy transducer elements and imaging transducer elements are coupled to the single beamformer (Fig. 1 and [0013]-[0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring, Jeong, and Chomas to function as claimed, since an ultrasonic therapy system comprising a transducer array was well known in the art, as taught by Ebbini, Moehring, Jeong, Chomas, and Powers, and transmitting therapeutic ultrasound energy toward from therapy transducer elements toward an occlusion in a cranial vascular system and a single beamformer, wherein transmission and reception of ultrasound energy by therapy transducer elements and imaging transducer elements are coupled to the single beamformer was well known in the art, as taught by Powers. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “optimized to dissolve blood clots and similar occlusions” ([0001]) and “signals received by over 1500 transducer elements of a two dimensional array can contribute efficiently to a single beamformed signal” ([0014]), as taught by Powers.
Regarding claims 2-3, Ebbini in view of Moehring, Jeong, Chomas, and Powers discloses all limitations of claim 1, as discussed above, and Ebbini further discloses:
therapy transducer elements ([0045]: a transducer array that is configurable for transmission of pulses and reception of echoes for imaging and configurable for delivering therapy pulses; [0046]: transducer elements allow imaging and therapy delivery using same array).
	Ebbini does not explicitly disclose:
a number of the therapy transducer elements in the two dimensional array is 128 and wherein the beamformer comprises a 128-channel beamformer (claims 2-3); and
the imaging transducer elements are centrally positioned in the two dimensional array of the therapy ultrasound elements (claim 3).
	In related art of an ultrasound therapy system, Jeong, however, discloses:
a number of therapy transducer elements in a two dimensional array is 128 ([0048]: each therapy array has 128 elements); and
imaging transducer elements (imaging array 204) are centrally positioned in a two dimensional array of therapy ultrasound elements (Fig. 2 and [0033]: imaging array 204 between therapy arrays 206(1) and 206(2)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring, Jeong, Chomas, and Powers to function as claimed, since an ultrasonic therapy system comprising a transducer array was well known in the art, as taught by Ebbini, Moehring, Jeong, Chomas, and Powers, and a number of therapy transducer elements in a two dimensional array that is 128 and imaging transducer elements centrally positioned in a two dimensional array of therapy ultrasound elements was well known in the art, as taught by Jeong. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been to allow “an integrated transducer design for true real-time simultaneous imaging and HIFU while maintaining treatment capability,” as taught by Jeong ([0007]).
In related art of an ultrasonic therapy system (Fig. 1), Powers further discloses:
the beamformer comprises a 128-channel beamformer ([0014]: main beamformer 20 has 128 channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring, Jeong, Chomas, and Powers to function as claimed, since an ultrasonic therapy system comprising a transducer array was well known in the art, as taught by Ebbini, Moehring, Jeong, Chomas, and Powers, and a beamformer comprising 128 channels was well known in the art, as taught by Powers. One of ordinary skill in the art could have combined the elements as claimed to combine prior art reference teachings to arrive at the claimed invention. The motivation for the combination would have been to allow “signals received by over 1500 transducer elements of a two dimensional array can contribute efficiently to a single beamformed signal” ([0014]), as taught by Powers.
Regarding claims 10-11, Ebbini in view of Moehring, Jeong, Chomas, and Powers discloses all limitations of claim 1, as discussed above, and Ebbini further discloses: 
transducer array ([0045]: a transducer array that is configurable for transmission of pulses and reception of echoes for imaging and configurable for delivering therapy pulses).
	Ebbini does not explicitly disclose:
the imaging Page 3 of 8Appl. No. 15/562,782 transducer elements to transmit ultrasound at a higher frequency than the therapy transducer elements.
	In related art of an ultrasound therapy system, Jeong further discloses:
the imaging transducer elements to transmit ultrasound at a higher frequency than the therapy transducer elements (Fig. 7 and [0047]: 6 MHz array for imaging and 4 MHz array for therapy) (claims 10-11); and
the imaging transducer elements comprise a smaller height than the therapy transducer elements ([0047]: imaging array of 8 mm height v. therapy array of 14 mm height) (claim 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring, Jeong, Chomas, and Powers to function as claimed, since an ultrasonic therapy system comprising a transducer array was well known in the art, as taught by Ebbini, Moehring, Jeong, Chomas, and Powers, and imaging transducer elements to transmit ultrasound at a higher frequency than therapy transducer elements and the imaging transducer elements comprise a smaller height than the therapy transducer elements was well known in the art, as taught by Jeong. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “an integrated transducer design for true real-time simultaneous imaging and HIFU while maintaining treatment capability,” as taught by Jeong ([0007]).
Regarding claim 13, Ebbini in view of Moehring, Jeong, Chomas, and Powers discloses all limitations of claim 1, as discussed above, and Ebbini further discloses:
the imaging transducer elements are configured for A-line imaging ([0151]: imaging A-lines within FoV).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ebbini in view of Moehring, Jeong, Chomas, and Powers, as applied to claim 2 above, and further in view of Smith et al. (US Patent No. 6066096) – hereinafter referred to as Smith.
Regarding claim 6, Ebbini in view of Moehring, Jeong, Chomas, and Powers discloses all limitations of claim 2, as discussed above, and Ebbini discloses:
imaging transducer elements ([0045]: a transducer array that is configurable for transmission of pulses and reception of echoes for imaging and configurable for delivering therapy pulses; [0046]: transducer elements allow imaging and therapy delivery using same array).
Ebbini does not explicitly disclose:
the imaging transducer elements are peripherally positioned around the two dimensional array of therapy transducer elements.
In related art of an ultrasonic system (at least Fig. 2), Smith, however, discloses:
transducer elements are peripherally positioned around a two dimensional array of transducer elements (Fig. 2F: transducer elements outside of circular arrangement 224).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring, Jeong, Chomas, and Powers to function as claimed, since an ultrasonic therapy system comprising a transducer array was well known in the art, as taught by Ebbini, Moehring, Jeong, Chomas, Powers, and Smith, and transducer elements positioned peripherally around a two-dimensional array of transducer elements was well known in the art, as taught by Smith. One of ordinary skill in the art could have combined the elements to arrive at the claimed invention. The motivation for the combination would have been to allow “improved therapy in conjunction with ultrasonic imaging,” as taught by Smith (Col 2, lines 31-35).
Regarding claim 7, Ebbini in view of Moehring, Jeong, Chomas, Powers, and Smith discloses all limitations of claim 6, as discussed above, and Ebbini discloses:
the imaging transducer elements ([0045]: a transducer array that is configurable for transmission of pulses and reception of echoes for imaging and configurable for delivering therapy pulses; [0046]: transducer elements allow imaging and therapy delivery using same array).
	Ebbini does not explicitly disclose:
the imaging transducer elements are coupled together for operation in parallel.
In related art of an ultrasound therapy system, Jeong further discloses:
imaging transducer elements are coupled together for operation in parallel (Fig. 2 and [0033]: transducer array includes imaging array and one of therapy arrays and the array is connected to controller system 208).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring, Jeong, Chomas, Powers, and Smith to function as claimed, since an ultrasonic therapy system comprising a transducer array was well known in the art, as taught by Ebbini, Moehring, Jeong Chomas, Powers, and Smith, and imaging transducer elements are coupled together for operation in parallel was well known in the art, as taught by Jeong. One of ordinary skill in the art could have combined the elements as claimed to combine prior art reference teachings to arrive at the claimed invention. The motivation for the combination would have been to allow “an integrated transducer design for true real-time simultaneous imaging and HIFU while maintaining treatment capability,” as taught by Jeong ([0007]).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ebbini in view of Moehring, Jeong, Chomas, and Powers, as applied to claim 3 above, and further in view of Prus (US Patent Pub No. 2008/0030104).
Regarding claims 4-5, Ebbini in view of Moehring, Jeong, Chomas, and Powers discloses all limitations of claim 3, as discussed above, and Ebbini in view of Smith, Chomas, Powers, and Jeong discloses:
the imaging transducer elements are centrally positioned in the two dimensional array of the therapy ultrasound elements (see 35 U.S.C. 103 rejection to claim 3 above).
	Ebbini does not explicitly disclose:
a number of the imaging transducer elements is four (claims 4-5); and
the four imaging transducer elements are coupled together for operation in parallel as a transducer patch (claim 5).
In related art of an ultrasonic system (at least Fig. 1), Prus, however, discloses:
a number of imaging transducer elements is four (Fig. 8 and [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring, Jeong, Chomas, and Powers to function as claimed, since an ultrasonic system comprising a transducer array was well known in the art, as taught by Ebbini, Moehring, Jeong Chomas, Power, and Prus, and a number of imaging transducer elements is four was well known in the art, as taught by Prus. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been to allow “effective range of electronic steering of the transducer may be increased over that of a conventional transducer array having uniform-shaped energy transmitting element surfaces, without formation of potentially harmful and energy depleting hot spots,” as taught by Prus ([0006]).
In related art of an ultrasonic therapy system, Jeong further discloses:
imaging transducer elements are coupled together for operation in parallel as a transducer patch (Fig. 2 and [0033]: transducer array includes imaging array and one of therapy arrays and the array is connected to controller system 208).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring, Jeong, Chomas, Powers, and Prus to function as claimed, since an ultrasonic system comprising a transducer array was well known in the art, as taught by Ebbini in view of Moehring, Jeong, Chomas, Powers, and Prus and imaging transducer elements are coupled together for operation in parallel as a transducer patch was well known in the art, as taught by Jeong. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “an integrated transducer design for true real-time simultaneous imaging and HIFU while maintaining treatment capability,” as taught by Jeong ([0007]).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ebbini in view of Moehring, Jeong, Chomas, Powers, and Smith, as applied to claim 6 above, respectively, and further in view of Prus.
Regarding claim 8, Ebbini in view of Moehring, Jeong, Chomas, Powers, and Smith discloses all limitations of claim 6, as discussed above, and Ebbini in view of Moehring, Jeong, Chomas, Powers, and Smith discloses:
the imaging transducer elements are peripherally positioned around the two dimensional array of therapy transducer elements (see 35 U.S.C. 103 rejection to claim 6 above).
	Ebbini does not explicitly disclose:
a number of imaging transducer elements is four.
In related art of an ultrasonic system (at least Fig. 1), Prus, however, discloses:
a number of imaging transducer elements is four (Fig. 8 and [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring, Jeong, Chomas, Powers, and Smith to function as claimed, since an ultrasonic system comprising a transducer array was well known in the art, as taught by Ebbini, Moehring, Jeong Chomas, Power, Smith, and Prus, and a number of imaging transducer elements is four was well known in the art, as taught by Prus. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been to allow “effective range of electronic steering of the transducer may be increased over that of a conventional transducer array having uniform-shaped energy transmitting element surfaces, without formation of potentially harmful and energy depleting hot spots,” as taught by Prus ([0006]).
Regarding claim 9, Ebbini in view of Moehring, Jeong, Chomas, Powers, and Smith discloses all limitations of claim 6, as discussed above, and Ebbini in view of Smith, Chomas, Powers, and Jeong discloses:
the imaging transducer elements are peripherally positioned around the two dimensional array of therapy transducer elements (see 35 U.S.C. 103 rejection to claim 6 above).
Ebbini does not explicitly disclose:
twenty imaging transducer elements arranged in groups of five elements, each group being located on a side of the two dimensional array of therapy transducer elements.
In related art of an ultrasonic system (at least Fig. 2), Smith further discloses:
transducer elements arranged in groups, wherein each of the groups is located on a side of a two dimensional array of transducer elements (Fig. 2F-G: transducer elements divided into quadrants 1-4; Col 7, line 45 – Col 8, line 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring, Jeong, Chomas, Powers, and Smith to function as claimed, since an ultrasonic therapy system comprising a transducer array was well known in the art, as taught by Ebbini, Moehring, Jeong, Chomas, Powers, and Smith, and transducer elements arranged in groups, wherein each of the groups is located on a side of a two dimensional array of transducer elements, was well known in the art, as taught by Smith. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been to allow “improved therapy in conjunction with ultrasonic imaging,” as taught by Smith (Col 2, lines 31-35).
In related art of an ultrasonic system (at least Fig. 5), Burton further discloses:
a group of five imaging transducer elements (Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring, Jeong, Chomas, Powers, and Smith to function as claimed, since an ultrasonic system comprising a transducer array was well known in the art, as taught by Ebbini, Moehring, Jeong, Chomas, Powers, Smith, and Burton; transducer elements arranged in groups, wherein each of the groups is located on a side of a two-dimensional array of transducer elements was well known in the art, as taught by Smith; and grouping five imaging transducer elements was well known in the art. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to “reduces the need for significant operator interaction with a sound-wave generating device used in the identification and treatment of embolism or stenosis,” as taught by Burton ([0026]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ebbini in view of Moehring, Jeong, Chomas, and Powers, as applied to claim 1 above, and further in view of Jeong and Lu et al. (US Patent Pub No. 2011/0178407) – hereinafter referred to as Lu.
Regarding claim 12, Ebbini in view of Moehring, Jeong, Chomas, and Powers discloses all limitations of claim 1, as discussed above, and Ebbini discloses:
transducer array ([0045]: a transducer array that is configurable for transmission of pulses and reception of echoes for imaging and configurable for delivering therapy pulses).
	Ebbini does not explicitly disclose:
the imaging transducer elements comprise one or more of a heavier backing than the therapy transducer elements, wherein the heavier backing is configured to cause the imaging transducer elements to transmit a wider bandwidth of frequencies than the therapy transducer elements, or a different acoustic matching layer than the therapy transducer elements, wherein the different acoustic matching layer is configured to provide different energy coupling into a body for the imaging transducer elements than the therapy transducer elements.
	In related art of an ultrasound therapy system, Jeong further discloses:
a transducer array comprising separate imaging transducer elements and therapy transducer elements (Fig. 2 and [0033]: transducer array 202 comprising one of two therapy arrays 206 and an imaging array 204).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring, Jeong, Chomas, and Powers to function as claimed, since an ultrasonic therapy system comprising a transducer array was well known in the art, as taught by Ebbini, Moehring, Jeong, Chomas, and Powers, and a transducer array comprising separate imaging transducer elements and therapy transducer elements was well known in the art, as taught by Jeong. One of ordinary skill in the art could have combined the elements to arrive at the claimed invention in part. The motivation for the combination would have been to allow “an integrated transducer design for true real-time simultaneous imaging and HIFU while maintaining treatment capability,” as taught by Jeong ([0007]).
In related art of an ultrasound system, Lu further discloses:
a first set of elements comprising one or more of a heavier backing than a second set of transducer elements, wherein the heavier backing is configured to cause the first set of transducer elements to transmit a wider bandwidth of frequencies than the second set of transducer elements (Fig 1 and [0047]: hard backing layer v. soft backing for operation at different frequencies).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring, Jeong, Chomas, and Powers to function as claimed, since an ultrasonic system comprising a transducer array was well known in the art, as taught by Ebbini, Moehring, Jeong, Chomas, and Powers and Lu; a transducer array comprising separate imaging transducer elements and therapy transducer elements was well known in the art, as taught by Jeong; and a first set of elements comprising one or more of a heavier backing than a second set of transducer elements, wherein the heavier backing is configured to cause the first set of transducer elements to transmit a wider bandwidth of frequencies than the second set of transducer elements was well known in the art, as taught by Lu. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “different backings optimize the respective elements for the desired use,” as taught by Lu ([0003]).
Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ebbini in view of Moehring, Jeong, Chomas, and Powers, as applied to claim 1 above, and further in view of Sapozhnikov et al. (US Patent No. 9743909) – hereinafter referred to as Sapozhnikov.
Regarding claim 14, Ebbini in view of Moehring, Jeong, Chomas, and Powers discloses all limitations of claim 1, as discussed above, and Ebbini discloses:
the imaging transducer elements of the transducer array ([0045]: a transducer array that is configurable for transmission of pulses and reception of echoes for imaging and configurable for delivering therapy pulses; [0046]: transducer elements allow imaging and therapy delivery using same array).
	Ebbini does not explicitly disclose:
the imaging transducer elements of the transducer array operate at a bandwidth of 10-20 MHz or 1.6-2.0 MHz, or operate at a center frequency of 3 MHz or 5 MHz.
	In related art of an ultrasonic system, Sapozhnikov, however, discloses:
imaging transducer elements of a transducer array operating at a center frequency of 5 MHz (Col 24, lines 29-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring, Jeong, Chomas, and Powers to function as claimed, since an ultrasonic system comprising a transducer array was well known in the art, as taught by Ebbini, Moehring, Jeong, Chomas, Powers, and Sapozhnikov, imaging transducer elements operating at a center frequency of 5 MHz was well known in the art, as taught by Sapozhnikov. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “a "flash" transmitting mode when all the array elements were excited simultaneously to emit a quasi-plane wave in the direction orthogonal to the radiating surface at zero degrees incident angle,” as taught by Sapozhnikov (Col 24, lines 29-42).
Regarding claim 15, Ebbini in view of Moehring, Jeong, Chomas, Powers, and Sapozhnikov discloses all limitations of claim 14, as discussed above, and Ebbini does not explicitly disclose:
a cavitation detector configured to produce an alarm responsive to signals produced by the imaging transducer elements; and
amplifier electronics that are coupled to the two dimensional array and configured to control the ultrasonic energy produced by the therapy transducer elements.
In related art of an ultrasonic therapy system (Fig. 1), Powers further discloses:
a cavitation detector configured to produce an alarm responsive to signals produced by imaging transducer elements ([0028]: When stable cavitation is identified by the cavitation comparator 70 a control signal is coupled to a user alert 72 which issues an audible or visual alert to the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring, Jeong, Chomas, Powers, and Sapozhnikov to function as claimed, since an ultrasonic system comprising a transducer array was well known in the art, as taught by Ebbini, Moehring, Jeong, Chomas, Powers, and Sapozhnikov, and a cavitation detector configured to produce an alarm responsive to signals produced by imaging transducer elements was well known in the art, as taught by Powers. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been to “indicate the presence of stable cavitation, inertial cavitation, or both or neither,” as taught by Powers ([0026]).
In related art of an ultrasonic therapy system, Jeong further discloses:
amplifier electronics that are coupled to the two dimensional array and configured to control the ultrasonic energy produced by the therapy transducer elements (Fig. 13 and [0069]: RF power amplifier to boost amplitude of transmit signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ebbini in view of Moehring, Jeong, Chomas, Powers, and Sapozhnikov to function as claimed, since an ultrasonic system comprising a transducer array was well known in the art, as taught by Ebbini, Moehring, Jeong, Chomas, Powers, and Sapozhnikov, and amplifier electronics that are coupled to the two dimensional array and configured to control the ultrasonic energy produced by the therapy transducer elements was well known in the art, as taught by Jeong. One of ordinary skill in the art could have combined the elements as claimed to combine prior art reference teachings to arrive at the claimed invention in part. The motivation for the combination would have been to “boost their amplitude (transmit signals’ amplitude) and subsequently used to excite the transducers,” as taught by Jeong ([0069]).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793